ORDER
PER CURIAM:
Petitioner Herman Cardinal, an inmate of the State Prison, files in this Court a petition for mandamus, apparent grounds of which are the complaint that he has been given a new number when he was returned to the prison following his conviction of a felony at a time when he was on parole and already had a prison number.
This is a matter entirely within the jurisdiction of the prison authorities, being a matter of administration in that institution.
For that reason the relief sought is denied.
For the information of the Department of Institutions copy of the petition of Cardinal and this Order are geing forwarded to that department.